Citation Nr: 0941097	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-10 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether vacatur of the April 10, 2007 decision of the Board 
of Veteran's Appeals that denied the Veteran's claims for 
service connection for posttraumatic stress disorder and a 
major depressive disorder, and remanded the claim for service 
connection for residuals of dental trauma, is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's spouse




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board issued a decision on July 29, 2008, denying the 
Veteran's claims for service connection for posttraumatic 
stress disorder and a major depressive disorder, and 
remanding the claim for service connection for residuals of 
dental trauma.  As explained below, vacatur of that decision 
is warranted.  Entitlement to service connection for 
posttraumatic stress disorder, a major depressive disorder, 
and residuals of dental trauma on the merits will be 
addressed in a separate decision. 


FINDINGS OF FACT

1.  On July 14, 2008, the Veteran filed a timely request for 
a hearing before the Board, seated at the RO (i.e. Travel 
Board hearing).  

2.  On July 29, 2008, the Board issued a decision denying the 
Veteran's claims for service connection for posttraumatic 
stress disorder and a major depressive disorder, and 
remanding the claim for service connection for residuals of 
dental trauma.  

3.  Consideration of the issues by the Board in its July 2008 
decision was premature.
CONCLUSION OF LAW

The July 29, 2008 Board decision, denying the Veteran's 
claims for service connection for a posttraumatic stress 
disorder and a major depressive disorder, and remanding the 
claim for service connection for residuals of dental trauma, 
is hereby vacated based upon a denial of due process.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.904 
(2009).


VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904 (2009).

On July 29, 2008, the Board issued a decision denying the 
Veteran's claims for service connection for a posttraumatic 
stress disorder and a major depressive disorder, and 
remanding the claim for residuals of dental trauma.

It appears that the case was sent to the undersigned for 
review before the Veteran's request for a hearing, filed on 
July 14, 2008, was processed.  That is, the  
Veteran's hearing request was received prior to the issuance 
of the Board's July 2008 decision.

At a hearing before the Board, seated at the RO, in April 
2009, the Veteran moved the Board to vacate the Board's July 
29, 2008 decision, in order to afford him due process, 
specifically the right to a hearing before the Board prior to 
the issuance of a decision.  The provisions of 38 U.S.C.A. § 
7107(b) (West 2002 & Supp. 2009) indicate that the Board 
shall decide an appeal only after affording an appellant an 
opportunity for a hearing.  Because the Veteran requested a 
hearing before the Board's July 29, 2008 decision was 
rendered, that decision must be vacated.



ORDER

The Board's decision of July 29, 2008, is hereby vacated.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


